Citation Nr: 1003600	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for joint pain and 
popping of the right shoulder.

2.  Entitlement to service connection for joint pain and 
popping of the left shoulder.

3.  Entitlement to service connection for joint pain and 
popping of the right elbow.

4.  Entitlement to service connection for joint pain and 
popping of the left elbow.

5.  Entitlement to service connection for joint pain and 
popping of the fingers of the right hand.

6.  Entitlement to service connection for joint pain and 
popping of the fingers of the left hand.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to June 
1985 and from September 1988 to December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in August 2008.  A copy 
of the transcript is associated with the claims file.

In a March 2009 decision, the issues of entitlement to 
service connection for bilateral hearing loss and entitlement 
to a compensable rating for the service-connected hiatal 
hernia and positional gastroesophageal reflux disease (GERD) 
were dismissed as withdrawn.  The remaining issues of 
entitlement to service connection for joint pain and popping 
of the right shoulder, left shoulder, right elbow, left 
elbow, fingers of the right hand, and fingers of the left 
hand were remanded back to the RO, via the Appeals Management 
Center (AMC) for additional development.

The Veteran previously sought entitlement to service 
connection for a testicular cyst.  His claim was denied in 
March 2007 and notice of the denial was issued by the RO that 
same month.

In an April 2008 statement and a statement received at the 
Board in June 2009, the reiterated his belief that service-
connected is warranted for his testicular cyst.  These 
statements are construed as a claim to establish service 
connection for a testicular cyst.  As the claim has not yet 
been developed or certified on appeal it is referred to the 
RO for appropriate action.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) are negative 
for any evidence of treatment for complaints of any type of 
shoulder, elbow, or fingers problems.  The first reference to 
any type of problem with his shoulders, elbows, or fingers 
came when he was being processed for his retirement in 
September 2005.  The Veteran told the examiner that he had 
problems that had not been addressed in the past.  In 
particular, he said that he had multi-joint pain for 
approximately one year.  He said that taking Motrin helped 
with the pain.  He said the pain included his fingers and 
elbows.  The Veteran also said he had occasional popping with 
his shoulders.  He denied pain or any trauma involving the 
shoulders.  The Veteran said he was not seeking treatment for 
any of his complaints; he just wanted them noted in his 
record.  No specific assessment was provided in regard to the 
Veteran's complaints involving his shoulders, elbows, and 
fingers.

The Veteran's STRs also show that he was deployed to 
Southwest Asia from November 2003 to February 2004 and from 
January 2005 to May 2005. His DD Form 214, for a period of 
service from September 1988 to December 2005, reflects that 
the Veteran was awarded a Southwest Asia Service Medal with 
one oak leaf cluster.

The Veteran submitted his claim for VA disability 
compensation in October 2005.  He was not retired from 
service until December 2005.  Among the various issues listed 
for service connection were joint pain of the shoulders, 
elbows, and fingers, and popping of the shoulders.

The RO wrote to the Veteran and advised him of the 
information/evidence needed to substantiate his claim in 
March 2006.  The Veteran responded that he had no additional 
information/evidence to submit.  The Veteran was afforded a 
VA general medical examination in April 2006.  He complained 
of joint pain and stiffness involving his elbows, and 
shoulders.  No findings were reported for those complaints.

The Veteran was afforded a VA joints examination, also in 
April 2006.  The examiner noted he had reviewed the claims 
folder in his report.  The Veteran was noted to have 
complaints of bilateral shoulder pain, elbow pain, and hand 
pain.  In particular, the Veteran said he had had pain his 
shoulders for years.  He also had had some popping but no 
pain.  He said that he had not had any injuries to his 
shoulders.  The Veteran also said he had some pain with 
popping of his joints of his hands.  There was no history of 
trauma.  The Veteran said he would have clicking and popping 
but no pain. In regard to his elbows, the Veteran said he had 
some elbow popping and pain in the left elbow over the last 
year with his last flare-up approximately one month earlier.  
He self-treated with Motrin and the pain went away.  The 
veteran denied any pain in the elbows or hands at the time of 
the examination.  He also denied that his complaints 
involving his shoulders, elbows, and hands caused any 
problems with his activities of daily living.

The examiner reported that the Veteran had some crepitus with 
range of motion of the shoulders but no pain.  There was no 
evidence of impingement.  The Veteran had active and passive 
ranges of motion of 0 to 170 degrees for abduction, 0 to 175 
degrees for forward flexion, external rotation to 30 degrees 
and internal rotation to 90 degrees.  There was no pain with 
the motion.  The examiner said the Veteran had strength of 
5/5 bilaterally.  There was no additional limitation with 
repeated testing.

In regard to the hands the examiner said there was no 
tenderness to palpation to the interphalangeal (IP) joints, 
metacarpohalangeal (MCP) joints of the hands bilaterally.  
The Veteran was said to have good grip strength with 5/5 
bilaterally.  No popping was noted on examination of all of 
the fingers.  The examiner said the Veteran had full active 
and passive range of motion for all of the fingers with IP 
joints from 0 to 90 degrees and MCP joints 0-90 degrees 
without pain.

The examiner reported that the Veteran had a full range of 
active and passive motion for both elbows.  He said there was 
a range of motion of 0 to 160 degrees bilaterally without 
pain.  Supination was to approximately 80 degrees and 
pronation to approximately 90 degrees without pain.  No 
popping was noted on examination and there were no limits to 
range of motion on testing.

The examiner noted that x-rays of each shoulder, elbow, and 
both hands showed no evidence of fracture, dislocation, 
degenerative changes or lesions.  The impression was that the 
right and left shoulder were normal, there was popping of 
undetermined etiology, bilateral hand painless popping that 
was possibly early degenerative joint disease (DJD) in the 
hand joints, and bilateral painless popping in the elbows 
that was also described as possible early DJD.

The Veteran's claim was denied in July 2006.  The RO 
adjudicated the claim based on whether direct service 
connection for the claimed disorders could be established.  
The RO did not consider the possibility of a disability due 
to an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  The statement of the case (SOC) also did not 
include a discussion of the above statutory and regulatory 
provisions in the confirmed denial of the claim.

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic disorders, 
such as psychoses and arthritis, may be established based on 
a legal "presumption" by showing that either disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi 
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

As noted, the Veteran did serve in Southwest Asia.  He has 
been recognized for that service by way of his medal.  His 
STRs show him to be in Qatar during his first period and 
again for part of his second deployment.  In addition to the 
evidence provided by his medal, Qatar is one of the countries 
specifically listed by regulation that must be considered for 
service in Southwest Asia.  See 38 C.F.R. § 3.317(d)(4).

As such, the matter was remanded in March 2009 so that the 
Veteran could be examined to determine whether the claimed 
joint pain was related to his service in Southwest Asia.  
More specifically, the examiner was asked to follow the 
established protocol for undiagnosed illness examinations, 
and, in regard to any disorder that is diagnosed, the 
examiner was requested to provide an opinion as to the likely 
etiology thereof.  

The Veteran presented to the scheduled VA examination in May 
2009, and continued to report the same joint pain as 
previously described.  The Veteran reported pain in the 
shoulders, elbows and fingers.  Upon examination of the 
Veteran's shoulders, elbows and fingers, including x-ray 
studies of the same, the assessment was normal bilateral 
shoulder exam; normal right elbow exam; normal bilateral hand 
and finger examination; and, residuals of left elbow lateral 
epicondylitis, described as an "overuse syndrome" less 
likely than not related to the Veteran's service.  

The examination is inadequate for purposes of establishing 
whether service connection is warranted for the Veteran's 
claims on appeal.  First, the examination did not follow 
established protocol for undiagnosed illness examinations.  
For example, the examiner did not opine as to whether the 
Veteran's unexplained joint pain was as likely as not part of 
a chronic multi-symptoms illness manifested by joint pain.  
Similarly, the examiner did not consider whether the Veteran 
was suffering from fibromyalgia.  Furthermore, the examiner 
did not address the Veteran's complaints of ligament damage, 
something that wouldn't necessarily show up on an x-ray.  

Moreover, as to the one diagnosed disability of left elbow 
lateral epicondylitis, the examiner opined that it was caused 
by overuse, and not due to service.  However, the Veteran 
served on active duty for over twenty years and the examiner 
never opined as to whether the Veteran's left elbow 
epicondylitis as likely as not had its onset during service, 
regardless of the cause.  

Because the May 2009 VA examination was inadequate, the 
remand directives were not properly complied with.  
Importantly, a remand by the Board imposes upon the Secretary 
of the VA a concomitant duty to ensure compliance with the 
terms of the remand.  Additionally, where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

Since the claims file is being returned it should be updated 
to include any relevant VA treatment records compiled since 
September 2007.  See 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all pertinent VA records dating 
from September 2007.  

2.  Schedule the Veteran for a VA Gulf War 
protocol examination to determine the 
current nature and likely etiology of any 
qualifying chronic disability pursuant to 
38 C.F.R. § 3.317, including, but not 
limited to a chronic multi-symptoms 
illness manifested by joint pain in the 
shoulders, elbows and fingers and/or 
fibromyalgia.  All indicated tests should 
be completed.  The claims file, including 
a copy of this remand, should be made 
available to the examiner for review in 
conjunction with the examination.  Based 
on a review of the entire record, 
including, but not limited to, the 
Veteran's reported history, the service 
treatment records and post-service 
treatment records, the examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent or higher 
likelihood) that the Veteran's current 
report of multiple joint pain in the 
shoulders, elbows and hands/fingers is 
part of a medically unexplained chronic 
multi-symptoms illness or fibromyalgia.  

Regarding the previously-diagnosed left 
elbow epicondylitis, the examiner should 
opine as to whether this diagnosed 
condition had its onset during service.  
In that regard, the examiner's attention 
is directed to the fact that the Veteran 
served in the military for more than 20 
years and reports that he had repetitive 
use of the upper extremities in service.  
A complete rationale should accompany all 
opinions expressed.

3.  Readjudicate the Veteran's claim.  If 
any action taken is adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 



